DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 08/12/2022, in which claims 1, 3-4, 12-13 were amended, claim 2 was cancelled, claim 21 was added, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Anderson et al. (US Pub. 20160056181).
Regarding claim 11, Anderson discloses in Figs. 9A-9B, Figs. 11A-11B and Fig. 13, paragraph [0079], [0085]-[0088] a structure comprises: 
a first gate spacer [220], wherein the first gate spacer comprises an upper portion and a lower portion; 
a second gate spacer [220] parallel to the first gate spacer [220]; 
a first gate stack [230.1] between the first gate spacer [220] and the second gate spacer [220]; 
a second gate stack [230.2] between the first gate spacer [220] and the second gate spacer [220]; and 
a dielectric region [240/241 and 231 middle] between the first gate stack [230.1] and the second gate stack [230.2], and between the first gate spacer [220] and the second gate spacer [220], wherein the dielectric region [240/241 and 231 middle] comprises: a high-k dielectric layer [231 middle] contacting the lower portion of the first gate spacer [220], wherein the high-k dielectric layer [231 middle] is overlapped by the upper portion of the first gate spacer [220].


    PNG
    media_image1.png
    338
    554
    media_image1.png
    Greyscale


	Regarding claims 12-14, Anderson discloses in Figs. 9A-9B, Figs. 11A-11B and Fig. 13, paragraph [0079], [0085]-[0088] 
wherein the first gate stack [230.1] comprises a first gate dielectric [231 left], the second gate stack [230.2] comprises a second gate dielectric [231 right], and the high-k dielectric layer [231 middle], the first gate dielectric [231 left], and the second gate dielectric [231 right] are formed of a same dielectric material; 
wherein the high-k dielectric layer [231 middle], the first gate dielectric [231 left], and the second gate dielectric [231 right] are parts of a continuous region without distinguishable interface in between;
wherein the dielectric region [240/241 and 231 middle] is physically joined with the first gate stack [230.1], the second gate stack [230.2], the first gate spacer [220], and the second gate spacer [220].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. 20160056181) as applied to claim 11 above and further in view of Chang et al. (US Pub. 20150228647).
Regarding claim 15, Anderson discloses
wherein the dielectric region [240/241 and 231 middle] further comprises an isolation region [240/241].
Anderson fails to disclose
wherein a portion of the isolation region extends directly under the upper portion of the first gate spacer.
Chang et al. discloses in Fig. 9A
wherein a portion of the isolation region [782] extends directly under the upper portion of the first gate spacer.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chang et al. into the method of Anderson to include wherein a portion of the isolation region extends directly under the upper portion of the first gate spacer. The ordinary artisan would have been motivated to modify Anderson in the above manner for the purpose of reducing the leakage current due to a decreased tunneling probability [paragraph [0025] of Chang et al.].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. 20160056181) as applied to claim 11 above and further in view of Lin et al. (US Pub. 20140252486).
Regarding claim 16, Anderson et al. discloses 
a shallow trench isolation region [203] underlying the dielectric region [240/241 and 231 middle],
Anderson et al. fails to disclose 
wherein the dielectric region extends into the shallow trench isolation region.
Lin et al. discloses in Fig. 8A-8F, paragraph [0042]
 wherein the dielectric region [dielectric filled the notch 558] extends into the shallow trench isolation region [114].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Huang et al. into the method of Anderson to include wherein a portion of the isolation region extends directly under the upper portion of the first gate spacer. The ordinary artisan would have been motivated to modify Anderson in the above manner for the purpose of providing alternative/optional shapes of the dielectric region to reduce/eliminate gap filling issues [paragraph [0042] of Lin et al.]

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not fairly disclose or make obvious the claimed device as a whole. Specifically, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the high-k dielectric layer is higher than, and is in contact with a top surface of, the shallow trench isolation region” of claim 17 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Claims 3-10, 18-21 are allowed.
Applicant’s amendment to the claims and arguments were persuasive. Particularly, prior art of record does not fairly disclose or make obvious the claimed device as a whole. 
Regarding claim 1, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “a dielectric layer formed of a same material as, and is physically connected to, the first gate dielectric and the second gate dielectric, wherein the dielectric layer is physically joined to a bottom portion of the isolation region, and wherein the dielectric layer comprises a horizontal portion and a slanted portion connecting to the horizontal portion” of claim 1 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Claims 3-10 and 21 are allowable based on their dependence on claim 1, respectively.

Regarding claim 18, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “a dielectric layer formed of a same material as, and is physically connected to, the first gate dielectric and the second gate dielectric, wherein the dielectric layer is physically joined to a bottom portion of the isolation region, and wherein the dielectric layer comprises a horizontal portion and a slanted portion connecting to the horizontal portion” of claim 1 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Claims 19-20 are allowable based on their dependence on claim 18, respectively.

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on pages 7-8 of Applicant remarks that “Examiner asserted that Anderson discloses this claim element by referring to layer 231 as the claimed high-k dielectric layer, and 220 as the first spacer. Applicant respectfully disagrees. The figure 11B (reproduced below) as annotated by Examiner is a top view. From Figure 11B of Anderson, it cannot be concluded whether the asserted high-k dielectric layer 231 is overlapped by the upper portion of the first gate spacer 220 or not. On the contrary, figure 12 of Anderson (reproduced below) clearly shows that the asserted high-k dielectric layer 231 does not have any portion overlapped by the upper portion of the first gate spacer 220. Accordingly, Anderson fails to disclose the claim element "asserted high-k dielectric layer is overlapped by the upper portion of the first gate spacer" as recited in claim 11,” Examiner respectfully disagree because of the following reasons: 
Fig. 11B shows the spacer 220 is formed to surround the high-k 231. 

    PNG
    media_image1.png
    338
    554
    media_image1.png
    Greyscale

In light of Anderson’s specification in combination with the illustration in Anderson’s Fig. 11A or Fig. 12, which shows that the high-k dielectric layer is overlapped and is directly contacted with the upper portion of the gate spacer. 

    PNG
    media_image2.png
    565
    948
    media_image2.png
    Greyscale

Thus, one skill in the art would recognize from Figs. 11A-11B that in the perspective view of Fig. 11A and 11B, the high-k layer in the dielectric region would be overlapped by the upper portion of the first gate spacer. 
For the purpose of illustration only to help Applicant visualizes the overlapping between high-k of the dielectric region and the upper portion spacers in the perspective view, Examiner respectfully recites Fig. 2A of US Pub. 20160133632 (Note the perspective view of Anderson’s device is similar except that the high-k and the spacers in Anderson’s device are formed on 4 sides).   

    PNG
    media_image3.png
    686
    703
    media_image3.png
    Greyscale


Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822